Title: II. George Washington to Thomas Jefferson, 15 July 1790
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Thursday 15th. July

Have you formed an opinion on the subject I submitted to you on Tuesday?—Have you heard whether the Bill was disputed in both or either House of Congress on the ground of the Constitution, or whe[ther] this objection (in its full force) was held in petto for the last move, in the present stage of the business?—If it was debated, as above, whether the Arguments adduced by the Author of the Address to the P——were made use of, and how treated? And What would be the consequence supposing such a case, as he states, should arise? Yours sincerely & affectionately

Go: Washington

